Name: 2000/769/EC: Commission Decision of 6 December 2000 prolonging for the fourth time the validity of Decision 1999/815/EC concerning measures prohibiting the placing on the market of toys and childcare articles intended to be placed in the mouth by children under three years of age made of soft PVC containing certain phthalates (notified under document number C(2000) 3719) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: miscellaneous industries;  deterioration of the environment;  demography and population;  health;  consumption;  chemistry
 Date Published: 2000-12-07

 Avis juridique important|32000D07692000/769/EC: Commission Decision of 6 December 2000 prolonging for the fourth time the validity of Decision 1999/815/EC concerning measures prohibiting the placing on the market of toys and childcare articles intended to be placed in the mouth by children under three years of age made of soft PVC containing certain phthalates (notified under document number C(2000) 3719) (Text with EEA relevance) Official Journal L 306 , 07/12/2000 P. 0037 - 0037Commission Decisionof 6 December 2000prolonging for the fourth time the validity of Decision 1999/815/EC concerning measures prohibiting the placing on the market of toys and childcare articles intended to be placed in the mouth by children under three years of age made of soft PVC containing certain phthalates(notified under document number C(2000) 3719)(Text with EEA relevance)(2000/769/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 92/59/EEC of 29 June 1992 on general product safety(1), and in particular Article 9 thereof,Whereas:(1) On 7 December 1999, the Commission adopted Decision 1999/815/EC(2), based on Article 9 of Directive 92/59/EEC requiring the Member States to prohibit the placing on the market of toys and childcare articles intended to be placed in the mouth by children under three years of age, made of soft PVC containing one or more of the substances di-iso-nonyl phthalate (DINP), di(2-ethylhexyl) phthalate (DEHP), dibutyl phthalate (DBP), di-iso-decyl phthalate (DIDP), di-n-octyl phthalate (DNOP) and butylbenzyl phthalate (BBP).(2) The validity of Decision 1999/815/EC was limited to three months, in accordance with the provision of Article 11(2) of Directive 92/59/EEC. Therefore, the validity of the Decision was to expire on 8 March 2000.(3) Article 11(2) of Directive 92/59/EEC states that the validity of the measures adopted on the basis of Article 9 of the said Directive is limited to three months, but may be prolonged under the same procedure foreseen for the adoption of these measures.(4) When adopting Decision 1999/815/EC it was foreseen to prolong its validity if necessary. The validity of the measures adopted under Decision 1999/815/EC on the basis of Article 9 of Directive 92/59/EEC was prolonged under Commission Decisions 2000/217/EC, 2000/381/EC and 2000/535/EC for an additional period of three months each time, in accordance with the provision of Article 11(2) of the said Directive. Therefore the validity of the Decision is to expire on 5 December 2000.(5) The reasons which motivated Decision 1999/815/EC and its prolongation under Decisions 2000/217/EC, 2000/381/EC and 2000/535/EC are still valid and it is therefore necessary to maintain the prohibition of the placing on the market of the products considered.(6) Certain Member States have implemented Decision 1999/815/EC, as modified by Decisions 2000/217/EC, 2000/381/EC and 2000/535/EC by measures applicable until 5 December 2000. Therefore it is necessary to ensure that the validity of these measures is prolonged.(7) It is therefore necessary to prolong the validity of Decision 1999/815/EC for a fourth time in order to ensure that all the Member States maintain the prohibition provided for by that Decision. According to Article 11(2) of Directive 92/59/EEC the validity may be prolonged for a period of three months.(8) The measures provided for in this Decision are in accordance with the opinion of the Emergencies Committee,HAS ADOPTED THIS DECISION:Article 1In Article 5 of Decision 1999/815/EC the date "5 December 2000" is replaced by "6 March 2001".Article 2Member States shall take the measures necessary to comply with this Decision within less than 10 days of its notification. They shall forthwith inform the Commission thereof.Article 3This Decision is addressed to the Member States.Done at Brussels, 6 December 2000.For the CommissionDavid ByrneMember of the Commission(1) OJ L 228, 11.8.1992, p. 24.(2) OJ L 315, 9.12.1999, p. 46.